[Execution Copy]



AMENDMENT NO. 3


to that certain


AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT




This AMENDMENT NO. 3 (this “Amendment”), dated as of January 30, 2015, relates
to that certain AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT, dated as
of June 8, 2011 (as amended, the “Credit Agreement”), by and among (i) RYDER
SYSTEM, INC., a corporation organized under the laws of Florida (“Ryder”), RYDER
TRUCK RENTAL HOLDINGS CANADA LTD. (“Ryder Holdings Canada”), RYDER TRUCK RENTAL
CANADA LTD. (“Ryder Canada Limited” and together with Ryder Holdings Canada, the
“Canadian Borrowers”), RYDER LIMITED, a corporation organized under the laws of
England and Wales (“Ryder Limited”), RYDER SYSTEM HOLDINGS (UK) LIMITED (“RSH”
and together with Ryder Limited, the “U.K. Borrowers”) and RYDER PUERTO RICO,
INC. (“Ryder PR”), a corporation organized under the laws of Delaware, (ii) the
lending institutions identified as Banks therein, (iii) BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent for the Banks (the “Administrative
Agent”), (iv) ROYAL BANK OF CANADA, as Canadian agent for the Banks (the
“Canadian Agent”) and (v) THE ROYAL BANK OF SCOTLAND PLC, as United Kingdom
agent for the Banks (the “U.K. Agent” and, together with the Administrative
Agent and the Canadian Agent, the “Agents”), with MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED acting as joint lead arranger and sole book runner
thereunder and with The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho Bank, Ltd.,
RBS Securities Inc., Wells Fargo Securities, LLC, RBC Capital Markets, US Bank,
National Association and BNP Paribas will act as joint lead arrangers, together
with Merrill Lynch, Pierce, Fenner & Smith Incorporated. Capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.


WHEREAS, each of Ryder, the Canadian Borrowers, the U.K. Borrowers and Ryder PR
(collectively, the “Borrowers”) has requested that the Banks agree, and the
Banks party hereto have agreed, on the terms and subject to the conditions set
forth herein, to amend certain of the terms and provisions of the Credit
Agreement;
    
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in §4 below:
(a)    Schedule 1. Schedule 1, attached to the Credit Agreement, is hereby
amended and restated in its entirety and replaced with Schedule 1 attached
hereto as Exhibit A.
(b)    New Definitions. The Credit Agreement is hereby amended by inserting each
of the following new definitions in §1.1 of the Credit Agreement in the
appropriate alphabetical order:
Amendment No. 3. Amendment No. 3, dated as of January 30, 2015, to the Amended
and Restated Global Revolving Credit Agreement, among the Borrowers, the
Guarantors, the Banks and the Agents.
Designated Jurisdiction. Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.
OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.
Reference Rate. Any of the Sterling Reference Rate, the Reference U.K. Dollar
Base Rate and/or the Euro Reference Rate.
Responsible Officer. The chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Borrower and, solely
for purposes of notices given pursuant to §2, any other officer or employee of
the applicable Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Borrower designated in or pursuant to an agreement between the
applicable Borrower and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
Sanction(s). Any sanction laws relating to terrorism and anti-money laundering
administered or enforced by the United States government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or the Canadian government.
(c)    Existing Definitions. The Credit Agreement is hereby amended by amending
and restating each of the following existing definitions set forth in §1.1 of
the Credit Agreement as follows:
Domestic Base Rate. For any day, a fluctuating rate per annum equal to the
highest of (a) the annual rate of interest announced from time to time by Bank
of America as its “prime rate”, (b) one-half of one percent (1/2%) above the
Federal Funds Effective Rate and (c) the Domestic LIBOR Rate plus 1.00%; and if
the Domestic Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.


Domestic Swing Line Lenders. Bank of America and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. (and including each such Person’s permitted successors in such
capacity).


Excluded Taxes. With respect to any Agent, any Bank, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income or profits (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Bank that has failed to comply with
clause (A) of §6.2(a)(ii), (d) in the case of a Bank (other than an assignee
pursuant to a request by the Borrowers under §6.14), any tax that (i) is
required to be imposed on amounts payable to a Bank pursuant to the Laws in
force on the Closing Date or (ii) after the Closing Date, is attributable to
such Bank’s failure (other than as a result of a Change in Law) to comply with
clause (B) of §6.2(a)(ii), except to the extent that such Bank (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to §19(a)(ii) or (iii) and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Bank hereunder or under any other Loan Document, provided
that such Bank shall have complied with §6.2(a)(i) to the extent such Bank may
lawfully do so.


Interest Period. With respect to each Loan (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the applicable Borrower(s) in accordance
with this Agreement for any LIBOR Rate Loan, 1, 2, 3, 6 or, if agreed to by all
Banks, 9 or 12 months, or in the case of U.K. Loans, one (1) week; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending on the last day of one of the
periods set forth above, as selected by the applicable Borrower(s) in accordance
with this Agreement; provided that any Interest Period which would otherwise end
on a day which is not a Business Day shall be deemed to end on the next
succeeding Business Day; provided further that for any Interest Period for any
LIBOR Rate Loan (except, in the case of U.K. Loans having an Interest Period of
one (1) week), if such next succeeding Business Day falls in the next succeeding
calendar month, such Interest Period shall be deemed to end on the next
preceding Business Day; and provided further that no Interest Period shall
extend beyond the Maturity Date, as applicable.


Issuing Bank. Bank of America, U.S. Bank, National Association and/or Wells
Fargo Bank, N.A., each in its capacity as issuer of Letters of Credit for the
account of Ryder and its domestic Subsidiaries, or any successor issuer of
Letters of Credit for the account of such Borrower pursuant to §21.8 hereunder.


Maturity Date. January 30, 2020.


RBS-U.K. Sterling Reference Rate. The annual rate of interest equal to the sum
of (i) the cost of funds offered to the U.K. Agent in the London interbank
market for overdrafts denominated in Sterling plus (ii) two percent (2.00%).


RBS-U.K. Euro Reference Rate. The annual rate of interest equal to the sum of
(i) the cost of funds offered to the U.K. Agent in the London interbank market
for overdrafts denominated in Euros plus (ii) two percent (2.00%).


Total Canadian Commitment. The sum of the Canadian Commitments of the Canadian
Banks, as in effect from time to time. The Total Canadian Commitment shall not,
at any time, exceed $125,000,000.


Total Commitment. The sum of the Total Canadian Commitment, the Total Domestic
Commitment, the Total U.K. Commitment and the Total PR Commitment, each as in
effect from time to time. The Total Commitment shall not, at any time, exceed
$1,200,000,000.


Total PR Commitment. The sum of the PR Commitments of the PR Banks, as in effect
from time to time. The Total PR Commitment shall not, at any time, exceed
$15,000,000.


Total U.K. Commitment. The sum of the U.K. Commitments of the U.K. Banks, as in
effect from time to time. The Total U.K. Commitment shall not, at any time,
exceed $125,000,000.


U.K. Dollar Base Rate. The annual rate of interest equal to the sum of (i) the
cost of funds offered to the U.K. Agent in the London interbank market for
overdrafts denominated in Dollars plus (ii) two percent (2.00%).


(d)    Definition of Domestic LIBOR Rate. The Credit Agreement is hereby amended
by adding the following sentence at the end of the definition of “Eurodollar
Base Rate” set forth in the definition of “Domestic LIBOR Rate” in §1.1 of the
Credit Agreement:
If the Eurodollar Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.


(e)    Definition of EURIBOR Rate. The Credit Agreement is hereby amended by
adding the following sentence at the end of the definition of “EURIBOR Rate” in
§1.1 of the Credit Agreement:
If the London Interbank Offered Rate (or a comparable or successor rate as
herein set forth) shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
(f)    Definition of Domestic Swing Line Commitment. The Credit Agreement is
hereby amended by adding the following sentence at the end of the definition of
"Domestic Swing Line Commitment" set forth in §1.1 of the Credit Agreement:
On the effective date of Amendment No. 3, (i) the Domestic Swing Line Commitment
of Bank of America is $25,000,000 and (ii) the Domestic Swing Line Commitment of
The Bank of Tokyo-Mitsubishi UFJ, Ltd. is $25,000,000.
(g)    Amendment to Reference Screens.
(i)    The Credit Agreement is hereby amended by deleting each reference to
“Reuters screen page” set forth in each of the definitions of “Eurodollar Base
Rate”, “EURIBOR Rate”, “Sterling LIBOR Rate” and “U.K. Dollar LIBOR Rate” and
substituting in lieu thereof the words “Bloomberg screen page”.
(ii)    The Credit Agreement is hereby further amended by deleting each
reference to “British Bankers Association Interest Settlement Rate” in each of
the definitions of “Sterling LIBOR Rate” and “U.K. Dollar LIBOR Rate” and
substituting in lieu thereof the words “ICE Interest Settlement Rate”.
(h)    Definition of Pricing Table. The Credit Agreement is hereby amended by
deleting in its entirety the table set forth in the definition of “Pricing
Table” in §1.1 of the Credit Agreement and substituting the following new table
in lieu thereof:
Level
Senior Public Debt Rating
Applicable Facility Fee Rate
Applicable Margin on LIBOR Rate Loans / Letter of Credit Fees / Applicable
Acceptance Fee Rate
Applicable Margin on Base Rate Loans
Applicable Margin on Swing Line Loans
I
A / A2 / A or better


7.5
80.0
0
0
II
A- / A3 / A-


9.0
91.0
0
0
III
BBB+ / Baa1 / BBB+


10.0
102.5
2.5
2.5
IV
BBB / Baa2 / BBB


15.0
110.0
10.0
10.0
V
BBB- / Baa3 / BBB-


20.0
130.0
30.0
30.0
VI
Worse than
BBB- / Baa3 / BBB-
25.0
150.0
50.0
50.0



(i)    Definition of “U.K. Dollar LIBOR Rate”. The Credit Agreement is hereby
amended by adding the following sentence at the end of the definition of "U.K.
Dollar LIBOR Rate" in §1.1 of the Credit Agreement:
If the London Interbank Offered Rate (or a comparable or successor rate as
herein set forth) shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
(j)    Amendment to §2.4(b)(iii) of the Credit Agreement. The Credit Agreement
is hereby amended by deleting in its entirety §2.4(b)(iii) of the Credit
Agreement and substituting the following new §2.4(b)(iii) in lieu thereof:
(iii)    No Reallocation shall increase (A) the Total Canadian Commitment in
excess of $125,000,000, (B) the Total U.K. Commitment in excess of $125,000,000
or (C) the Total PR Commitment in excess of $15,000,000.


(k)    Amendment to §2.6 of the Credit Agreement.
(i)    Section 2.6(c) of the Credit Agreement is hereby amended by amending and
restating the first sentence of such Section as follows: “Each U.K. Loan (other
than the U.K. Swing Line Loans) shall bear interest on the outstanding principal
amount thereof at the rate per annum equal to (i) the U.K. Dollar Base Rate plus
the Applicable Margin on all Base Rate Loans denominated in Dollars, (ii) the
Sterling LIBOR Rate plus the Applicable Margin on all LIBOR Rate Loans
denominated in Sterling, (iii) the U.K. Dollar LIBOR Rate plus the Applicable
Margin on all LIBOR Rate Loans denominated in Dollars or (iv) the EURIBOR Rate
plus the Applicable Margin on all LIBOR Rate Loans denominated in Euro.”
(ii)    Section 2.6 of the Credit Agreement is hereby further amended by adding
the following new clause (f) to §2.6 in alphabetical order:
(f)    No U.K. Reference Bank is under any obligation to provide a quotation for
a Reference Rate. In the event that a U.K. Reference Bank does not provide such
a Reference Rate, the U.K. Agent shall enter into negotiations (acting in good
faith) with Ryder with a view to agreeing a substitute basis for determining the
rate of interest.
(l)    Amendment to §2.7 of the Credit Agreement.
(i)    Section 2.7 of the Credit Agreement is hereby amended by amending and
restating the first sentence set forth in subparagraph (a) of §2.7 of the Credit
Agreement as follows: “Ryder shall give to the Administrative Agent written
notice appropriately completed and signed by a Responsible Officer of Ryder in
the form of Exhibit B-1 hereto (or telephonic notice confirmed in writing or a
facsimile in the form of Exhibit B-1 hereto, or as provided in §2.12(c) with
respect to actual or deemed requests for Domestic Base Rate Loans) or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) of each Domestic Loan requested hereunder (a “Domestic
Loan Request”) not later than (i) 11:00 a.m. (Eastern time) on the proposed
Drawdown Date of any Domestic Loan that is a Base Rate Loan, or (ii) 11:00 am
(Eastern time) three (3) Eurodollar Business Days prior to the proposed Drawdown
Date of any Domestic Loan that is a LIBOR Rate Loan.”


(ii)    Section 2.7 of the Credit Agreement is hereby amended by amending and
restating the first sentence set forth in subparagraph (b) of §2.7 of the Credit
Agreement as follows: “The Canadian Borrowers shall give to the Canadian Agent
written notice appropriately completed and signed by a Responsible Officer of
the Canadian Borrowers in the form of Exhibit B-2 hereto (or telephone notice
confirmed in writing or a facsimile in the form of Exhibit B-2 hereto or as
provided in §2.14(c) with respect to actual or deemed requests for Canadian Base
Rate Loans) or such other form as may be approved by the Canadian Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Canadian Agent) of each Canadian Loan requested
hereunder (a “Canadian Loan Request”) not later than (i) 12:00 noon (Toronto
time) one (1) Business Day prior to the proposed Drawdown Date of any Canadian
Loan that is a Base Rate Loan, or (ii) 12:00 noon (Toronto time) three (3)
Canadian Business Days prior to the proposed Drawdown Date of any Canadian Loan
that is a LIBOR Rate Loan.”


(iii)    Section 2.7 of the Credit Agreement is hereby amended by amending and
restating the first sentence set forth in subparagraph (c) of §2.7 of the Credit
Agreement as follows: “The U.K. Borrowers shall give to the U.K. Agent written
notice appropriately completed and signed by a Responsible Officer of the U.K.
Borrowers in the form of Exhibit B-3 hereto (or telephone notice confirmed in
writing or a facsimile in the form of Exhibit B-3 hereto or as provided in
§2.13(c) with respect to actual or deemed requests for U.K. Base Rate Loans) or
such other form as may be approved by the U.K. Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the U.K. Agent) of each U.K. Loan requested hereunder (a “U.K. Loan Request”)
not later than (i) 12:00 noon (London time) one (1) Business Day prior to the
proposed Drawdown Date of any U.K. Loan that is a Base Rate Loan or any U.K.
LIBOR Rate Loan denominated in Sterling or (ii) 12:00 noon (London time) three
(3) Eurodollar Business Days prior to the proposed Drawdown Date of any U.K.
Loan that is a LIBOR Rate Loan denominated in U.S. Dollars or any EURIBOR Rate
Loan.”


(iv)    Section 2.7 of the Credit Agreement is hereby amended by amending and
restating the first sentence set forth in subparagraph (d) of §2.7 of the Credit
Agreement as follows: “Ryder PR shall give the Administrative Agent written
notice appropriately completed and signed by a Responsible Officer of Ryder PR
in the form of Exhibit B-4 hereto (or telephone notice confirmed in writing or a
facsimile in the form of Exhibit B-4) or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
of each PR Loan requested hereunder (a “PR Loan Request”) not later than (i)
11:00 a.m. (Eastern time) on the proposed Drawdown Date of any PR Loan that is
to bear interest calculated by reference to the Domestic Base Rate, or (ii)
11:00 a.m. (Eastern time) three (3) Eurodollar Business Days prior to the
proposed Drawdown Date of any PR Loan that is to bear interest calculated by
reference to the Domestic LIBOR Rate.”
  
(m)    Amendment to §2.12 of the Credit Agreement. The Credit Agreement is
hereby amended by amending and restating the first sentence set forth in
subparagraph (b) of §2.12 of the Credit Agreement as follows: “When Ryder
desires the Domestic Swing Line Lenders to make a Domestic Swing Line Loan, it
shall send to the Domestic Swing Line Lenders and the Administrative Agent
written notice appropriately completed and signed by a Responsible Officer of
Ryder in the form of Exhibit G-1 hereto (or telephonic notice confirmed in a
writing in the form of Exhibit G-1 hereto) or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
of each Domestic Swing Line Loan requested hereunder (a “Domestic Swing Line
Loan Request”) not later than 2:00 p.m. (Eastern time) on the proposed Drawdown
Date of any Domestic Swing Line Loan.”
(n)    Amendment to §2.13 of the Credit Agreement. The Credit Agreement is
hereby amended by amending and restating the first sentence set forth in
subparagraph (b) of §2.13 of the Credit Agreement as follows: “When the U.K.
Borrowers desire the U.K. Agent to make a U.K. Swing Line Loan, they shall send
to the U.K. Agent written notice appropriately completed and signed by a
Responsible Officer of the U.K. Borrowers in the form of Exhibit G-2 hereto (or
telephonic notice confirmed in a writing in the form of Exhibit G-2 hereto) or
such other form as may be approved by the U.K. Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the U.K. Agent) of each U.K. Swing Line Loan requested hereunder (a “U.K. Swing
Line Loan Request”) not later than 12:00 p.m. (London time) on the proposed
Drawdown Date of any U.K. Swing Line Loan.”
(o)    Amendment to §2.14 of the Credit Agreement. The Credit Agreement is
hereby amended by amending and restating the first sentence set forth in
subparagraph (b) of §2.14 of the Credit Agreement as follows: “When the Canadian
Borrowers desire the Canadian Swing Line Lender to make a Canadian Swing Line
Loan, they shall send to the Canadian Swing Line Lender written notice
appropriately completed and signed by a Responsible Officer of the Canadian
Borrowers in the form of Exhibit G-3 hereto (or telephonic notice confirmed in a
writing in the form of Exhibit G-3 hereto) or such other form as may be approved
by the Canadian Swing Line Lender (including any form on an electronic platform
or electronic transmission system as shall be approved by the Canadian Swing
Line Lender) of each Canadian Swing Line Loan requested hereunder (a “Canadian
Swing Line Loan Request”) not later than 2:00 p.m. (Toronto time) on the
proposed Drawdown Date of any Canadian Swing Line Loan.”
(p)    Amendment to §2 of the Credit Agreement. The Credit Agreement is hereby
amended by adding the following new §2.18 to the Credit Agreement in numerical
order:
§2.18.    Lending Offices. Without limiting the obligations of any Bank or any
Borrower under §6.2 hereof, each Bank may fund any Loan, each Canadian Bank may
accept or purchase any Bankers’ Acceptance and the Issuing Bank may issue,
amend, extend or renew any Letter of Credit, in each case, through any Lending
Office (as hereinafter defined), provided that the exercise of this option shall
not affect the obligation of any Borrower to repay any Obligation in accordance
with the terms of this Agreement. As used herein, “Lending Office” means, as to
any Bank, the office or offices of such Bank described as such in such Bank’s
Administrative Questionnaire, or such other office or offices as a Bank may from
time to time notify Ryder and the Administrative Agent, which office may include
any Affiliate of such Bank or any domestic or foreign branch of such Bank or
such Affiliate. Unless the context otherwise requires each reference to a Bank
shall include its applicable Lending Office.
(q)    Amendment to §4 of the Credit Agreement. The Credit Agreement is hereby
amended by adding the following new §4.13 to the Credit Agreement in numerical
order:
§4.13.    Acknowledgment of Multiple Issuing Banks. Each of the parties to this
Agreement acknowledges that one or more Issuing Banks may issue or amend Letters
of Credit as set forth in this §4 and each reference to Issuing Bank herein
shall refer to the applicable Issuing Bank with respect to the Letters of Credit
issued by such Issuing Bank and, as the context may require, all Issuing Banks.
(r)    Amendment to §6.2 of the Credit Agreement.
(i)    The Credit Agreement is hereby amended by amending and restating
§6.2(a)(ii) in its entirety as follows:
(i)    Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
(A)    any such Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Ryder and the Administrative
Agent executed copies of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Ryder on behalf of such Borrower or the Administrative Agent as
will enable such Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Bank is subject to backup withholding or
information reporting requirements; and
(B)    each such Foreign Bank that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to Ryder and
the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and, to the extent that such Bank may
lawfully do so thereafter, from time to time thereafter upon the request of
Ryder on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Bank is legally entitled to do so), whichever of the following is
applicable:
(I)    executed copies of Internal Revenue Service Form W-8BENE (or W-8BEN, as
applicable) claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
(II)    executed copies of Internal Revenue Service Form W-8ECI,
(III)    executed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Bank is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
copies of Internal Revenue Service Form W-8BENE (or W-8BEN, as applicable), or
(V)    executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
(ii)    The Credit Agreement is hereby further amended by adding the following
new paragraphs (d) and (e) to §6.2 in alphabetical order:
(d)    If a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to Ryder and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Ryder or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Ryder or the Administrative Agent as may
be necessary for Ryder and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (d), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(e)    For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of
Amendment No. 3, each of the Borrowers and the Administrative Agent shall treat
(and the Banks hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


(s)    Amendment to §7.17 of the Credit Agreement. The Credit Agreement is
hereby amended by deleting in its entirety §7.17 of the Credit Agreement and
substituting the following new §7.17 in lieu thereof:
§7.17.    OFAC; Anti-Corruption Laws.


(a)    Neither any Borrower, nor any of its Subsidiaries, nor, to the knowledge
of any Borrower and its Subsidiaries, any director, officer, or controlled
affiliate thereof, is a Person that is, or is owned or controlled by any Person
that is (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, or (iii) organized, resident or
having a place of business in a Designated Jurisdiction.


(b)    Each Borrower and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


(t)    Amendment to §9 of the Credit Agreement. The Credit Agreement is hereby
amended by adding the following new §9.6 and §9.7 to the Credit Agreement in
numerical order:
§9.6.    Sanctions. Each of the Borrowers will not, directly or indirectly,
knowingly use the proceeds of any Loan or L/C Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (a) to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or (b) if such use of proceeds or funding
will result in a violation by any such Person (including any Person
participating in the transaction, whether as Bank, Co-Lead Arranger, Agent,
Issuing Bank, Swing Line Lender) of Sanctions.


§9.7.    Anti-Corruption Laws. Each of the Borrowers will not, directly or
indirectly, knowingly use the proceeds of any Loan or L/C Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions.


(u)    Amendment to §29 to the Credit Agreement. Section 29 of the Credit
Agreement is hereby amended by adding the following new paragraph at the end
thereof:
Solely with respect to a Reference Rate, each of the Agents, the Banks, the
Issuing Banks and the Borrowers agrees to keep each and any quotation of a
Reference Rate confidential and not to disclose such Reference Rate to any
Person, except: (a) to any of its Affiliates, officers, directors, employees,
professional advisers, and auditors; (b) any Person to whom information is
required or requested to be disclosed by any court of competent jurisdiction or
any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any applicable law
or regulation; (c) any Person to whom information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes; and (d) any
other Person with the consent of the relevant U.K. Reference Bank; and in each
of clauses (a), (b), (c) and (d) above, the Person proposing to disclose such
Reference Rate shall use commercially reasonable efforts to inform the Person
receiving such Reference Rate of its confidential nature. Determinations as to
whether any Reference Rate may be disclosed under clauses (a), (b) and/or (c)
above shall be made by the Person proposing to disclose such Reference Rate, in
each case, in its sole discretion, and such disclosure shall not require the
consent of any Person. The foregoing confidentiality requirements in this
paragraph notwithstanding, in the event that a Reference Rate becomes publicly
available other than as a result of a breach of this paragraph by the Person
proposing to disclose such Reference Rate or becomes available to the Person
proposing to disclosure such Reference Rate on a nonconfidential basis from a
source that is authorized to disclose such Reference Rate, the foregoing
confidentiality requirements shall not apply.


(v)    Amendment to the Credit Agreement. The Credit Agreement is hereby amended
by adding the following new §33 in numerical order:
§33.    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Requests, Swing Line
Loan Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent nor the U.K. Agent is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.


(w)    References to Book Manager. Each reference to “Book Manager” or “book
manager” in the Credit Agreement, including on the cover page thereof, shall be
replaced by the reference to “Book Runner” or “book runner”, as applicable.
§2.    Representations and Warranties. As of the Amendment Effective Date (as
defined below), each of the Borrowers represents and warrants to the Banks and
the Agents as follows:
(a)    Representations and Warranties in Credit Agreement. The representations
and warranties of the Borrowers contained in the Credit Agreement were true and
correct in all material respects when made, and continue to be true and correct
on the Amendment Effective Date (as defined below).
(b)    Authority, Etc. The execution and delivery by each of the Borrowers of
this Amendment and the performance by each of the Borrowers of all of its
respective agreements and obligations of this Amendment and the other documents
delivered in connection therewith (collectively, the “Amendment Documents”), the
Credit Agreement as amended hereby and the other Loan Documents (i) are within
the corporate or company authority of such Borrower, (ii) have been duly
authorized by all necessary corporate or company proceedings by such Borrower,
(iii) do not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Borrower is subject
or any judgment, order, writ, injunction, license or permit applicable to such
Borrower, (iv) do not conflict with any provision of the formation or governing
documents of, or any agreement or other instrument binding upon, such Borrower,
and (v) do not require the approval or consent of, or filing with, any Person
other than those already obtained.
(c)    Enforceability of Obligations. The Amendment Documents, the Credit
Agreement as amended hereby, and the other Loan Documents constitute the legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms.
(d)    No Default. Immediately after giving effect to this Amendment, no Default
or Event of Default exists under the Credit Agreement or any other Loan
Document.
§3.    References. Each Borrower confirms and agrees that all references to the
term “Credit Agreement” in the other Loan Documents shall hereafter refer to the
Credit Agreement as amended hereby.
§4.    Conditions to Effectiveness. The amendments provided for in this
Amendment shall take effect upon the satisfaction of the following conditions
precedent (such date, the “Amendment Effective Date”):
(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by each of the Borrowers, the
Agents and the Banks, and this Amendment shall be in full force and effect;
(b)    all corporate action necessary for the valid execution, delivery and
performance by the Borrowers of the Amendment shall have been duly and
effectively taken, and evidence thereof certified by authorized officers of the
Borrowers and satisfactory to the Banks shall have been provided to the Banks;
(c)    the Administrative Agent shall have received from each of the Borrowers a
copy, certified by a duly authorized officer of such Person to be true and
complete on the Amendment Effective Date, of (a) its charter or other
incorporation documents as in effect on such date of certification and (b) its
by-laws as in effect on such date;
(d)    the Administrative Agent shall have received an incumbency certificate,
dated as of the Amendment Effective Date, signed by duly authorized officers
giving the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign the Loan Documents on behalf of each of the Borrowers;
(b) to make Loan Requests and to apply for Letters of Credit; and (c) to give
notices and to take other action on the Borrowers’ behalf under the Loan
Documents;
(e)    the Banks shall have received a favorable legal opinion from (i) Ryder
Law Department, United States counsel to the Borrowers, (ii) Ashurst LLP, United
Kingdom counsel to the U.K. Borrowers, (iii) Osler, Hoskin & Harcourt LLP,
Ontario counsel to Ryder Canada Limited, (iv) Stewart McKelvey Stirling Scales,
Nova Scotia counsel to Ryder Holdings Canada and (v) Ryder Law Department,
counsel to Ryder PR, in each case, addressed to the Banks, dated the Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent
and the Banks;
(f)    no material adverse change, in the judgment of the Majority Banks, shall
have occurred in the financial condition, results of operations, business,
properties or prospects of Ryder and its Consolidated Subsidiaries, taken as a
whole, since the audited financial statements of Ryder and its Consolidated
Subsidiaries for the fiscal year ending December 31, 2013. There shall have
occurred no material adverse change in the Senior Public Debt Ratings since
December 31, 2013;
(g)    each of the Borrowers shall have paid the fees required to be paid on the
Closing Date;
(h)    the receipt by the Administrative Agent of all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable legal fees and
expenses) for which invoices have been presented which have been incurred or
sustained by the Administrative Agent in connection with this Amendment and the
Credit Agreement; and
(i)    all proceedings in connection with the transactions contemplated by this
Amendment and all documents incident thereto shall be reasonably satisfactory in
substance and form to the Administrative Agent, and the Administrative Agent
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Administrative Agent may reasonably
request.
§5.    Satisfaction of Conditions. Without limiting the generality of the
foregoing §4, for purposes of determining compliance with the conditions
specified in §4, each Bank that has signed this Amendment shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Bank unless the Administrative Agent shall have
received notice from such Bank prior to the date hereof specifying its objection
thereto.
§6.    [Reserved].
§7.    Miscellaneous Provisions. This Amendment shall constitute one of the Loan
Documents referred to in the Credit Agreement. Except as otherwise expressly
provided by this Amendment, all of the terms, conditions and provisions of the
Credit Agreement shall remain the same. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as amended hereby, shall continue in
full force and effect, and that this Amendment and the Credit Agreement shall be
read and construed as one instrument. Nothing contained in this Amendment shall
be construed to imply a willingness on the part of the Banks or the
Administrative Agent to grant any similar or other future amendment of any of
the terms and conditions of the Credit Agreement or the other Loan Documents or
shall in any way prejudice, impair or effect any rights or remedies of the Banks
and the Administrative Agent under the Credit Agreement or the other Loan
Documents. THIS AMENDMENT SHALL BE CONSTRUED ACCORDING TO AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)). This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof. In making proof of this Amendment it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought.
Headings or captions used in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof. The Borrowers hereby
agree to pay to the Administrative Agent on demand all reasonable costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment (including reasonable legal fees and
disbursements of counsel for the Administrative Agent).
[Remainder of this page intentionally left blank.]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as an
agreement as of the date first written above.


RYDER SYSTEM, INC.
By: /s/ Branden K. Moll            
Name:    Braden K. Moll
Title:    Senior Assistant Treasurer
RYDER TRUCK RENTAL CANADA LTD.
By: /s/ Branden K. Moll            
Name:    Braden K. Moll
Title:    Senior Assistant Treasurer
RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
By: /s/ Branden K. Moll            
Name:    Braden K. Moll
Title:    Senior Assistant Treasurer
RYDER LIMITED


By: /s/ Branden K. Moll            
Name:    Braden K. Moll
Title:    Director
RYDER SYSTEM HOLDINGS (UK) LIMITED
By: /s/ Calene F. Candela            
Name:    Calene F. Candela
Title:    Director
RYDER PUERTO RICO, INC.
By: /s/ Branden K. Moll            
Name:    Braden K. Moll
Title:    Senior Assistant Treasurer


    


BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Anthea Del Bianco            
Name: Anthea Del Bianco
Title: Vice President
 




BANK OF AMERICA, N.A., as a Domestic Swing Line Lender and as Issuing Bank
By: /s/ Christopher Wozniak            
Name: Christopher Wozniak
Title: Vice President


BANK OF AMERICA, N.A., as Domestic Bank
By: /s/ Christopher Wozniak            
Name: Christopher Wozniak
Title: Vice President








BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as U.K. Bank
By: /s/ Gary Saint            
Name: Gary Saint
Title: Director






BANK OF AMERICA, N.A., as PR Bank
By: /s/ Christopher Wozniak            
Name: Christopher Wozniak
Title: Vice President






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Domestic Bank and as a Domestic Swing
Line Lender
By: /s/ Lawrence Elkins            
Name: Lawrence Elkins
Title: Vice President
  




MIZUHO BANK, LTD., as Domestic Bank
By: /s/ Donna DeMagistris            
Name: Donna DeMagistris
Title: Authorized Signatory




MIZUHO BANK, LTD., as Canadian Bank
By: /s/ Donna DeMagistris            
Name: Donna DeMagistris
Title: Authorized Signatory


MIZUHO BANK, LTD., as U.K. Bank
By: /s/ Donna DeMagistris            
Name: Donna DeMagistris
Title: Authorized Signatory
  
THE ROYAL BANK OF SCOTLAND PLC, as U.K. Agent
By: /s/ Francis Carey            
Name: Francis Carey
Title: Director, Syndicated Loans Agency
THE ROYAL BANK OF SCOTLAND PLC, as Domestic Bank
By: /s/ James Welch            
Name: James Welch
Title: Director


THE ROYAL BANK OF SCOTLAND PLC, as U.K. Bank
By: /s/ Stephen Davison            
Name: Stephen Davison
Title: Relationship Director


WELLS FARGO BANK, N.A., as Domestic Bank and as Issuing Bank
By: /s/ Kay Reedy            
Name: Kay Reedy
Title: Managing Director




ROYAL BANK OF CANADA, as Canadian Agent
By: /s/ Yvonne Brazier            
Name: Yvonne Brazier
Title: Manager Agency Services


ROYAL BANK OF CANADA, as Canadian Bank
By: /s/ Kevin Flynn            
Name: Kevin Flynn
Title: Authorized Signatory


ROYAL BANK OF CANADA, as Canadian Swing Line Lender
By: /s/ Kevin Flynn            
Name: Kevin Flynn
Title: Authorized Signatory








ROYAL BANK OF CANADA, as Domestic Bank
By: /s/ Kevin Flynn            
Name: Kevin Flynn
Title: Authorized Signatory
U.S. BANK N.A., as Domestic Bank and as Issuing Bank
By: /s/ Michael P. Dickman            
Name: Michael P. Dickman
Title: Vice President




BNP PARIBAS, as Domestic Bank
By: /s/ Mike Shryock            
Name: Mike Shryock
Title: Managing Director




By: /s/ Emma Petersen            
Name: Emma Petersen
Title: Vice President
  




THE BANK OF NEW YORK MELLON, as Domestic Bank
By: /s/ David Wirl            
Name: David Wirl
Title: Managing Director




REGIONS BANK, as Domestic Bank
By: /s/ Melissa Dobrovolski            
Name: Melissa Dobrovolski
Title: Portfolio Manager / Vice President




  


PNC BANK, NATIONAL ASSOCIATION, for itself and as successor to RBC Bank (USA),
as Domestic Bank
By: /s/ David A. Coleman            
Name: David A. Coleman
Title: Senior Vice President




BRANCH BANKING AND TRUST COMPANY, as Domestic Bank
By: /s/ Robert M. Searson            
Name: Robert M. Searson
Title: Senior Vice President


Exhibit A


Schedule 1


(attached)
Banks
Domestic Commitment
Domestic Commitment Percentage
Canadian Commitment
Canadian Commitment Percentage
U.K. Commitment
U.K. Commitment Percentage
P.R Commitment
P.R. Commitment Percentage
Total Commitment
Total Commitment Percentage
Bank of America, N.A.
$70,000,000.00
7.486631016%
$0.00
0.000000000%
$0.00
0.000000000%
$15,000,000.00
100.000000000%
$85,000,000.00
7.083333333%
Bank of America Merrill Lynch International Limited
$0.00
0.000000000%
$0.00
0.000000000%
$35,000,000.00
28.000000000%
$0.00
0.000000000%
$35,000,000.00
2.916666667%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$120,000,000.00
12.834224600%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
Mizuho Bank, Ltd.
$50,000,000.00
5.347593583%
$45,000,000.00
36.000000000%
$25,000,000.00
20.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
Royal Bank of Scotland
$55,000,000.00
5.882352941%
$0.00
0.000000000%
$65,000,000.00
52.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
Wells Fargo Bank, N.A.
$120,000,000.00
12.834224600%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
Royal Bank of Canada
$40,000,000.00
4.278074866%
$80,000,000.00
64.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
U.S. Bank N.A.
$120,000,000.00
12.834224600%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
BNP Paribas


$120,000,000.00
12.834224600%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$120,000,000.00
10.000000000%
The Bank of New York Mellon
$55,000,000.00
5.882352941%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$55,000,000.00
4.583333333%
Regions Bank
$55,000,000.00
5.882352941%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$55,000,000.00
4.583333333%
PNC Bank, National Association
$75,000,000.00
8.021390374%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$75,000,000.00
6.250000000%
Branch Banking and Trust Company
$55,000,000.00
5.882352941%
$0.00
0.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
$55,000,000.00
4.583333333%


Total:
$935,000,000.00
100.000000000%
$125,000,000.00
100.000000000%
$125,000,000.00
100.000000000%
$15,000,000.00
100.000000000%
$1,200,000,000.00
100.000000000%



Domestic Swing Line Commitments


Bank of America, N.A.                    $25,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.        $25,000,000

A/76577531.8